Gilbert, J.
1. It was not error to overrule the demurrer to the petition to amend a judgment so as-to make it conform to the verdict.
2. A judgment may he amended by order of the court so as to make it conform to the verdict upon which it is predicated, even after the execution is issued. Civil Code (1910), § 5697. The mere lapse of time between the rendition of the judgment and the motion to amend is not sufficient to constitute a bar. Rucker v. Williams, 129 Ga. 828 (60 S. E. 155); 23 Cyc. 877. The judgment rendered in this case did not conform to the verdict, but enlarged thereon; and. therefore it was not error to amend the same, as was done by the trial court.
3. The court did not err in refusing to further amend the judgment, the '■ judgment as amended being in conformity with the legal effect and necessary construction of the verdict.

Judgment on each hill of exceptions affirmed.


All the Justices concur.